Citation Nr: 0118844	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
numbered 10 and 11, including as secondary to service-
connected teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  A notice of disagreement was received in August 
1999, a statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000. 


REMAND

In connection with the present appeal, the record shows that 
a dental examination was apparently conducted in January 
2000.  The examiner was asked to furnish an opinion as to the 
relationship, if any, between service-connected teeth 7, 8, 
and 9, and teeth 21, 22, 23, 26, 27, 10 and 11.  The examiner 
offered an opinion to the effect that it was really not 
possible to determine absolutely what effect teeth 7, 8 and 9 
had on the opposing teeth.  Based on the report of this 
examination, the RO determined that service connection for 
treatment purposes was warranted for dental trauma to teeth 
21, 22, 23, 26 and 27 as secondary to teeth 7, 8 and 9.  
Benefits for teeth 10 and 11 were denied.

However, the January 2000 examination report does not offer 
any clear opinion as to teeth 10 and 11.  After reviewing the 
examination report, the Board must conclude that the 
examination and opinion are inadequate for purposes of 
addressing teeth 10 and 11.  Accordingly, further examination 
is necessary before the Board may properly proceed with 
appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

2.  The veteran should be scheduled for a 
special VA dental examination for the 
purpose of ascertaining the etiology of 
any disorder of teeth 10 and 11.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion as to:   whether it is at least 
as likely as not that the veteran 
suffered trauma to teeth 10 and 11 during 
his military service; and b) whether it 
is at least as likely as not that any 
service-connected teeth have aggravated 
teeth 10 and 11.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to clarify a matter of medical 
complexity.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
matter addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




